DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-7 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-grant Publication 2020/0139651 to Guha (herein Guha).
Regarding claim 1, Guha teaches a fiber preform including a substrate, a fiber bundle having one or more types of reinforcing fibers, and a thread (abstract).  Guha teaches that the reinforcing fibers of the fiber bundles can be carbon fiber, glass fiber, aramid fiber or combinations thereof (paragraph 0049).  Guha also teaches that the fiber bundles can include thermoplastic matrix fibers (paragraph 0049).  Guha teaches that the amounts of the different reinforcing fibers in the fiber bundle can be varied (paragraph 0064) such that fiber bundles can be carbon fiber rich and carbon fiber depleted in 
Regarding claim 2, Guha teaches all the limitations of claim 1 as discussed above.
Guha teaches that the top thread and bottom thread can be a metal wire (paragraph 0097).
Regarding claim 3, Guha teaches all the limitations of claim 2 as discussed above.
While Guha is silent as to what happens when an electric current is applied to the thread, one of ordinary skill in the art would recognize that the joule heating that occurs in the thread would increase the temperature of the preform and that an increased temperature would result in a softening of the thermoplastic matrix fibers in the fiber bundle.  Such a softening would inherently result in the preform bending.
Regarding claim 6, Guha teaches all the limitations of claim 1 as discussed above.
Guha teaches that the thermoplastic matrix fibers in the fiber bundle can be polypropylene, polyamides, and polyesters (paragraph 0065).
Regarding claim 7, Guha teaches all the limitations of claim 1 as discussed above.
Figs 2A-2D of Guha show that the stitches can be linear (paragraph 0077).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2020/0139651 to Guha (herein Guha) as applied to claims 1 and 2 above and in view of U.S. Pre-grant Publication 2010/0021682 to Liang et al. (herein Liang).
Regarding claim 4, Guha teaches all the limitations of claim 2 as discussed above.
While Guha teaches that the thread can be a metal wire (paragraph 0097), Guha is silent as to exactly what type of metal wire.
Liang teaches a method for making a composite sheet comprising at least one sheet of woven or non-woven fibers and plurality of stitches of thermally conductive fiber through the at least one sheet in the Z-direction (abstract).  Liang teaches that the thermally conductive fiber can be metallic wires such as copper, aluminum, or silver (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be copper, aluminum, or silver as taught by Liang because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Regarding claim 5, Guha teaches all the limitations of claim 1 as discussed above.
Guha teaches that the thread can be a thermoplastic thread such as polyethylene as well as a non-melt material such as glass fiber, aramid, or metal wire (paragraph 0072) and that the top and bottom threads can be any of these species (paragraph 0097).  Examiner notes that Guha does not require that the top and bottom threads be the same material such that the top thread can be polyethylene, glass fiber, or aramid while the bottom thread is a metal wire.
 Guha is silent as to exactly what type of metal wire.
Liang teaches a method for making a composite sheet comprising at least one sheet of woven or non-woven fibers and plurality of stitches of thermally conductive fiber through the at least one sheet in the Z-direction (abstract).  Liang teaches that the thermally conductive fiber can be metallic wires such as copper, aluminum, or silver (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal wire of Guha to be copper, aluminum, or silver as taught by Liang because they are recognized in the art as suitable for the intended purpose.  See MPEP 2144.07.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783